961 A.2d 703 (2008)
197 N.J. 33
In the Matter of Louann K. WONSKI, an Attorney at Law.
D-41 September Term 2008.
Supreme Court of New Jersey.
December 11, 2008.

ORDER
This matter having been duly presented to the Court, it is ORDERED that LOUANN K. WONSKI of UNION BEACH, who was admitted to the bar of this State in 1992, and who was suspended from practice on January 13, 2004, and thereafter transferred to disability inactive status on May 11, 2005, be reinstated to the practice of law and restored to active status, effective immediately; and it is further
ORDERED that when LOUANN K. WONSKI resumes the practice of law, she shall report her employment to the Office of Attorney Ethics and shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year and until the further Order of the Court, and it is further;
ORDERED that on resuming employment as an attorney, respondent shall consult with a psychiatrist or other mental health professional approved by the Office of Attorney Ethics on a monthly basis and submit reports to the Office of Attorney Ethics on a bi-monthly basis, for a period of one year, and until the further Order of the Court.